Citation Nr: 1725840	
Decision Date: 07/07/17    Archive Date: 07/18/17

DOCKET NO.  13-13 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a headache disorder.

2.  Entitlement to service connection for major depressive disorder.


REPRESENTATION

Veteran represented by:	Douglas Brooks, Agent


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

A. Richard, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corp from March 1968 to March 1972.  He received a Purple Heart and Combat Action Ribbon.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in June 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

A Notice of Disagreement was received in September 2011.  In April 2013, a Statement of the Case was issued, and in May 2013, the Veteran filed his substantive appeal (via a VA Form 9).

In January 2017, the Veteran and his spouse testified at a Board hearing before the undersigned Veterans Law Judge via videoconference.  A transcript of the hearing is of record.

The Board has recharacterized the issue of entitlement to service connection for tension headaches to more broadly encompass entitlement to service connection for a headache disorder, pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms, regardless of how those symptoms are diagnosed or labeled).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Therefore, any future consideration of the Veteran's claim should take into account the existence of the electronic record.



FINDINGS OF FACT

1.  The Veteran's diagnosed headache disorder is a result of his active service.

2.  The Veteran's diagnosed major depressive disorder is a result of his active service. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for a headache disorder have been met. 38 U.S.C.A. § U.S.C.A. § 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.310 (2016).

2.  The criteria for service connection for major depressive disorder have been met. 38 U.S.C.A. § U.S.C.A. § 1110, 5103, 5103A, 5107 (West 2014) 38 C.F.R. § 3.159, 3.303, 3.304, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159; see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In this decision, the Board grants service connection for a headache disorder and major depressive disorder.  As this represents a complete grant of the benefit sought on appeal with respect to that matter, no discussion of VA's duty to notify and assist is necessary.

Service Connection for Headache Disability and Major Depressive Disorder

Service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § C.F.R. § 3.303 (a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303 (a). 

A veteran may be granted service connection for any disease initially diagnosed after discharge, but only if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d). 

Service connection may also be granted for a disability proximately due to or the result of a service-connected disability and where aggravation of a nonservice-connected disorder is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this regard, the Board must assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433   (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  While the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73   (1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).

The Veteran's VA medical records show that the Veteran has had ongoing complained of headaches.  There does not appear to a trigger for the headaches but he reports that he has them regularly.  He has a history of head trauma during active service.

A May 2016 VA examination showed that the Veteran reported frequent headaches more than once per month.  VA treatment records reflect treatment and diagnosis of a headache disability.  The medical evidence of record supports a finding of a current headache disability.

His service treatment records show that he suffered a shrapnel wound to his forehead during combat in Vietnam.  He received a Combat Action Medal and a Purple Heart for the injuries he sustained; therefore the second prong of the service connection is met.  Considering the relevant case law regarding combat related injuries and after consideration of the lay and medical evidence of record, the Board finds the evidence in relative equipoise with a finding that the Veteran's headaches are related to his service connected injury.

With regard to the Veteran's depressive disorder, VA treatment notes show that he has been diagnosed with PTSD and has continually complained of depression.   VA treatment record also reflect diagnosis of a depressive disorder.  Therefore, the first prong of the test for service connection is met in that he has a current disability.  In his lay statements he said that he has been battling depression for many years.  His major depression is also noted by history in the VA examination dated May 2016.  Service connection has been established for PTSD.  The evidence reflects that service connection should also be established under the diagnosis of depression.  Further in this regard, there is no competent evidence that separates out a depression disorder from the psychiatric disability previously granted service connection under the diagnosis of PTSD. The evidence supports the grant of service connection for major depressive disorder.

Therefore, the Veteran's claim for service connection for a headache disorder and a major depressive disorder is granted.


ORDER

Entitlement to service connection for a headache disorder is granted.

Entitlement to service connection for a major depressive disorder is granted.




____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


